Citation Nr: 0632938	
Decision Date: 10/24/06    Archive Date: 10/31/06

DOCKET NO.  00-08 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to an evaluation an evaluation in excess of 40 
percent for a service-connected low back disability.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel

INTRODUCTION

The veteran served on active duty from June 1966 to May 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2000 rating decision of the RO, which continued 
a 10 percent evaluation for the service connected low back 
disability.  A May 2000 RO decision granted a 20 percent 
evaluation and a September 2001 RO decision granted a 40 
percent evaluation for the service connected low back 
disability.  Although each increase represents a grant of 
benefits, the U.S. Court of Appeals for Veterans Claims 
(Court) has held that a decision awarding a higher rating, 
but less that the maximum available benefit does not abrogate 
the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Thus, this matter continues before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In June 2004, the veteran testified at a hearing before a 
Veterans Law Judge (VLJ) at the RO.  The VLJ who presided at 
the hearing is no longer employed by the Board.  Generally, 
in such situations, appellants are given the option of 
testifying at a new hearing before a different VLJ.

To that end, in July 2006, the Board sent the veteran a 
letter asking whether he wished to be scheduled for a new 
hearing.  He responded the following month indicating that he 
did desire a new hearing to be held at the RO.  The RO, 
therefore, must schedule a hearing before a VLJ.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

Schedule a hearing before a VLJ to take 
place at the RO.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


